Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, the claim recites “the motorized adjustment device is of the reversible type, not locking the backrest when said motorized adjustment device is not actuated.”  This is indefinite because “reversible type” is not clearly defined by the negative limitation.  The claim contradicts the independent claim which says that the backrest IS locked when the motorized adjustment device is not actuated.  This is the same indefinite language previously rejected in claim 2.
Claim 14, dependent on claim 13, is also rejected as depending on an indefinite claim.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2018/0111513) in view of Parker (US-5197007).
As to claim 6, A system comprising:
a seating portion 14 of a seat, (see figure 1, paragraph 0017)
a backrest 18 of a seat, pivotally mounted relative to the seating portion, (see figure 1, paragraph 0017) at least one hinge mechanism, recliner heart 22, pivotally connecting the backrest to the seating portion and suitable for adjusting an angular position of the backrest relative to the seating portion, said hinge mechanism being controlled by a control member 126 (see figure 2 paragraphs 0017-0030) movable between:
a locking position in which said control member places said hinge mechanism in a locked state immobilizing the backrest, and an unlocking position in which said control member places said hinge mechanism in an unlocked state allowing the tilting of the backrest, said control member further being resiliently biased towards the locking position, (see paragraph 0017).

a motorized adjustment device 26 with an electric motor 38 (see paragraph 0017) , suitable for adjusting the angular position of the backrest, said motorized adjustment device being mechanically connected to the backrest independently of the hinge mechanism, (see paragraphs 0020-0021)
an electric actuation device 78 suitable for moving the control member of the hinge mechanism, (see paragraph 0020)
an electric control device 102 which is normally in locking mode and which is operable by a user in backrest tilt adjustment mode, said electric control device being suitable for controlling the motorized adjustment device and the electric actuation device so as to:
in backrest tilt adjustment mode, cause the control member to be moved by the electric actuation device into the unlocking position and actuate the motorized adjustment device to adjust the tilt of the backrest, and
in locking mode, leave the control member in the locking position and not actuate the motorized adjustment device.  (see paragraphs 0027-0030)
Scott further teaches a central processing unit, microcontroller (see paragraph 0027) suitable for controlling the motorized adjustment device in successive regular increments corresponding to locking increments of the hinge mechanism. (see paragraph 0033).
Scott does not explicitly teach that the central processing unit is configured to control the adjustment device in successive increments.  Parker teaches a control system for vehicle seats comprising a central processing unit configured to control a .

Allowable Subject Matter
Claims 2-5, 9, 12, 15-20 are allowed.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claim 6 have been considered but are moot because in view of the new grounds of rejection above wherein Parker has been cited to modify Scott with a central processing unit.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636